Citation Nr: 1445826	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for epidermal inclusion cysts.

2. Entitlement to service connection for calf disability associated with arteriovenous (AV) malformation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 2010.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over this case was subsequently transferred to the VA Regional Office in St. Petersburg, Florida, and that office forwarded this appeal to the Board.

The issue of entitlement to service connection for calf disability associated with AV malformation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims files are entirely converted to the electronic systems in the Veterans Management Benefits System (VBMS) and Virtual VA.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's epidermal inclusion cysts had their onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his epidermal inclusion cysts were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. § 5103, 5103A, 38 C.F.R. § 3.159.  As the Board is granting the only claim being decided herein, further discussion of the VCAA is unnecessary.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection " basically   . . . means that . . . a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces . . . . This may be accomplished by affirmatively showing inception or aggravation during service . . ."  38 C.F.R. § 3.303(a).  

The Veteran's service treatment records first mention a cyst in January 1983, more than three years after he joined the Air Force.  Records from a few months later describe it as an "epidermal inclusion cyst, posterior neck."  This neck cyst was surgically removed.  Cysts appeared again in March 1999, this time on the Veteran's upper back.  Again, he had surgery to remove them.  The Veteran also had back cysts at the time of the physical examination which took place shortly before his retirement from the Air Force in February 2010.  

In addition to these records, the Board has considered the records of medical treatment since the Veteran retired and the lay statements of the Veteran himself.   According to the Veteran, "Each time I had any cysts removed, more would appear (and in greater numbers)."  The Veteran reported that his epidermal inclusion cysts caused him pain and irritation on his back and shoulders.  Progress notes from a VA physician dated October 2010 record the presence of four cysts on the Veteran's back.

The RO arranged for an examination of the Veteran by a physician and a nurse practitioner, which took place in May 2010.  The examiners' report offers a diagnosis of "recurring multiple epidermal inclusion cysts."  The May 2010 report does not specifically mention whether either examiner observed cysts on the Veteran's back.  Nevertheless, the Board concludes that the May 2010 examination report, together with the medical records during and since service and the Veteran's lay statements, establishes the essential elements of service connection for epidermal inclusion cysts.  

VA received the claim for service connection for cysts in March 2010.  The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This claim was pending in October 2010, when VA progress notes recorded the presence of four cysts.  For this reason, the "current disability" element of the Veteran's claim is satisfied, even if the May 2010 examiners found no visible cysts.  

The Veteran's 1979 entrance examination does not mention cysts.  According to the Veteran and the May 2010 examination report, the cysts had their onset in 1983.  Service treatment records from 1999 and from the time of the Veteran's retirement physical in 2010 confirm the presence of cysts in service, satisfying the requirement of an in-service disease, injury or event.  See Fagan, 573 F.3d at 1287.

Turning last to the element of a connection or "nexus" between the in-service cysts and the cysts present during the pendency of this claim, the Board notes that the examiner described the cysts as "recurring", which is consistent with the Veteran's statement that each time he had cysts removed, more cysts appeared.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (Some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not).  It is particularly significant that the Veteran had cysts at the time of his retirement physical in January 2010.  Given the recurring nature of the Veteran's cyst condition and the short interval of time between his retirement physical and later reports of cysts, the evidence is at least evenly balanced as to whether the Veteran's current cyst disability had its onset in service.  See 38 C.F.R. § 3.303(a) (service connection may be proven by "affirmatively showing inception [of a present disability] . . . during service").  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for epidermal inclusion cysts is therefore warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for epidermal inclusion cysts is granted.


REMAND

The Veteran also seeks benefits for pain in his left calf.  According to his service treatment records, he experienced calf pain when exercising in February 2006.  In April 2008, he felt similar pain, which he said began halfway into a three mile run.  The April 2008 records attribute the Veteran's calf pain to a "sprain", but later testing suggested that other medical conditions might explain his calf pain symptoms.  A report describing the results of ultrasound imaging in June 2008 reads: "in the politeal region, the popliteal vein appears to be communicating with an arterial branch, suggestive of a small AV [arteriovenous] communication.  Recommend further evaluation with angiographic correlation. IMPRESSION: 1. No evidence of DVT. 2. Left popliteal questionable AV malformation.  Recommend referral to the vascular lab for angiographic delineation."  Progress notes indicate that an arteriogram was considered, but never performed, out of concern that the risks would outweigh the benefits.  There was, however, an MRI examination in October 2009.  The MRI report refers to a "slight increased signal" in the Achilles tendon and "mild edema" in the surrounding tissues.  According to the examining radiologist, "This may represent a grade 1 muscle and tendon strain.  The examination was otherwise normal."  The MRI report does not mention AV malformation.

The May 2010 examiner described the Veteran's calf pain in the following note: "Calf Pain, AV malformation, no significant findings".  According to the examiner, calf pain occurred in service, but did not occur after service.  The Veteran, however, describes his calf pain as "chronic" and, in April 2012, he wrote that "it has been a constant, ongoing problem for me since 2008."

In addition to calf pain, the May 2010 examination report discussed the Veteran's epidural inclusion cysts and at least eight other potentially service-connected disabilities or conditions.  Perhaps because of the need to address so many issues, the report's discussion of the Veteran's calf pain is very brief, and its findings are unclear on at least a few potentially important points.  First, the report does not clearly explain whether the examiner believed that the Veteran had calf pain which was unrelated to service or whether, instead, the examiner rejected the Veteran's complaints of current calf pain altogether.  Second, the report appears to attribute the in-service calf pain to an arteriovenous malformation.  Yet the phrase which follows - "no significant findings" - makes this finding ambiguous, and the report does not specifically discuss the ultrasound imaging, the MRI report, or the Veteran's lay statements.  

"An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting D'Aries v. Peake, 22 Vet. App. 97, 104 (2008)).  The May 2010 examination report does not give VA the information it needs to decide whether the Veteran has a current disability of his left calf and, if so, whether his disability is related to service in the Air Force.  As the May 2010 examination is inadequate, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the Veteran's claim for calf disability associated with arteriovenous malformation is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA and private
treatment records.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination as to the nature and
etiology of his current calf injuries, disorders or conditions.

      The claims file should be sent to the examiner for review. 
All studies, tests and evaluations deemed necessary by the examiner should be performed.

The examiner should first diagnose all current disorders,
of the Veteran's calf, to include arteriovenous malformation.  Then, as to any such diagnosed disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disorder is related to the symptoms of calf pain reported by the Veteran in service or to or anything else in service.

A complete rationale should accompany any opinion provided.  The rationale should specifically address the Veteran's lay statements that his calf pain began in service and that his symptoms of calf pain have been continuous and ongoing as well as the diagnosis of AV malformation in service.

3. After the above development has been completed,
readjudicate the claim for entitlement to service connection for a left calf pain disability, possibly related to AV malformation.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


